MEMORANDUM **
In these consolidated cases, Rocio Daunjan-Orozco petitions for review of the Board of Immigration Appeals’ orders dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal and denying her motion to reopen. We have juris*760diction pursuant to 8 U.S.C. § 1252. We review due process claims de novo. See Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We grant the petition for review in No. 05-72080 and dismiss the petition for review in No. 05-75317.
It appears that the IJ excluded from the record one or more statements based on the absence of live testimony from the preparers of the statements, even though Daunjan-Orozco had notified the IJ and the government several months before the merits hearing that she would be submitting such statements. Because exclusion under these circumstances may have “prevented [Daunjan-Orozco] from reasonably presenting [her] case,” thereby depriving her of due process, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted), we grant the petition and remand for clarification as to which documents were in fact excluded, see Ladha v. INS, 215 F.3d 889, 905 (9th Cir.2000) (“[A] decision ... under review in this court must contain a sufficient indication of the content of excluded evidence to allow us to review the exclusion for fundamental fairness.”).
In light of our disposition, we dismiss No. 05-75317 without review.
PETITION FOR REVIEW GRANTED; REMANDED (No. 05-72080).
PETITION FOR REVIEW DISMISSED (No. 05-75317).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.